IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 9, 2007
                               No. 06-60725
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ERNESTO ARGENIS MELENDEZ-LOZANO

                                           Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 116 935


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Ernesto Argenis Melendez-Lozano, a native and citizen of Honduras,
petitions this court for review of an order of the denial of his application for
asylum, withholding of removal, and relief under the Convention Against
Torture. The Board of Immigration Appeals (BIA) reversed the Immigration
Judge’s order granting asylum relief.
      Melendez-Lozano contends that the BIA erred by determining that he had
not established past persecution or a well-founded fear of persecution if he is

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60725

returned to Honduras. However, because the record does not compel a finding
that Melendez-Lozano was entitled to any of the relief he sought, Melendez-
Lozano has failed to show that the decision was not supported by substantial
evidence. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996);
Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004); Tesfamichael v. Gonzales,
469 F.3d 109, 116 (5th Cir. 2006).
      Melendez-Lozano’s petition for review therefore is DENIED.




                                       2